Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that a casing bore's existence implies that drilling has already been accomplished and that surface treating curing cement is not the same as a second mode. Applicant further argues against the examiner's assertion that the existence of drilling equipment coupled to a cement pump implies that the cement pump is used to pump drilling mud. Additionally, applicant argues that there is an absence of text or drawings to support a second mode. Examiner disagrees because in an apparatus/system claim, the prior art discloses/teaches the claimed limitation (i.e. a second mode) when it recites the claimed structures and the structures are also configured to operate per the claimed limitation of a second mode (“reference text” is not necessary since Hannegan’s Figure 7A discloses the structures and configuration). In the claims and the disclosure, the term "mode" does not have structure itself and instead conveys a configuration of the other structural limitations or a capability of using/operating the other structural limitations (for example, in the claimed mode(s)). Per pages 5-6 of the 04/01/20 office action, Hannegan discloses the structural limitations and is thus configured to and capable of operating in the claimed "second mode". Applicant has not indicated how Hannegan's structure is incapable of operating in a second mode. 
Regarding the Johnson/Webster rejection, there appear to be only assertions and no arguments. Per pages 17-18 of the 04/01/20 office action, the Johnson/Webster combination teaches the structural limitations and is thus configured to and capable of operating in the claimed "second mode".

Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
Regarding the cement pump, the previous drawing objection has been addressed and is withdrawn because the cement pump is part of cement unit 326.
Regarding the limitation “the central package comprising the movable rig” in relation to the drawings, the previous drawing objection is maintained because the central package 302 is not shown together with rig 102 within the same figure in order to establish their relative relationship as claimed.
Regarding the 35 U.S.C. 112(b) rejection of claim 1, the rejection is maintained because the applicant has not provided sufficient guidance on how to interpret the claim. For example, does “thereto” refer to the well or to the central package? Applicant is invited to indicate their intention for clarifying the claim interpretation and to avoid ambiguity.
Regarding the 35 U.S.C. 112(b) rejection of claim 15, the rejection is maintained because the metes and bounds of the central package are not clear, and the metes and bounds of the movable rig are not clear (see drawing objection relating to this matter).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the manner in which “the central package comprising the movable rig” (see claim 15; central package 302 relative to rig 102; it appears, instead, that rig 102 comprises the central package 302 and that there may just be a claim language issue for claim 15 which may address the drawing objection) (the metes and bounds of the central package are not clear, and the metes and bounds of the movable rig are not clear);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1 line 4, it is not clear if “thereto” refers to the well or to the central package. For examination purposes, examiner assumes that it refers to the well.
Regarding claim 15, it is not clear how the central package comprises the movable rig. For examination purposes, examiner assumes that the central package comprises a portion of the movable rig in manner in which some components may be considered as being part of both the central package and the movable rig (i.e. overlapping scope).
Claim(s) 2-13 and 16 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannegan et al. US20130118752 (cited in IDS).
Regarding independent claim 1, Hannegan discloses, in Figure 7A, a rig system (offshore drilling system 201), comprising: a movable central package (drilling rig 1r is movable; 



Regarding claim 3, Hannegan discloses the rig system of claim 1, wherein the mud pump is configured to pump the mud in a first mode (mud pump supply line is connected to drilling fluid reservoir/pit/tank 31), and wherein the mud pump is configured to pump cement to the central package in a second mode (mud pump supply line is connected to cement recirculating mixer 36).

Regarding claim 4, Hannegan discloses the rig system of claim 1, further comprising a combined skid (mobile offshore drilling unit MODU 201m) that is movable along with the movable central package, wherein the combined skid comprises a managed pressure drilling system (annulus pump 30a) and a shaker assembly (shale shaker 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5-7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) alone.
Regarding claim 5, Hannegan teaches the invention substantially as claimed as described above, and wherein the combined skid comprises a shale shaker (¶30; shale shaker 33 has shale shakers for solids separation) configured to separate solids from liquid in drilling mud received from the well, and a solids residue (¶121: cuttings) from the drilling mud.
Hannegan does not teach a fluid-residue skid configured to receive the solids residue from the drilling mud.
However, examiner takes OFFICIAL NOTICE that it is well known in the art that solids control equipment are used in rig systems for managing solids content in drilling fluids. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan to have solids control equipment like a fluid-residue skid as is known in the art for the purpose of processing cuttings.

Regarding claims 6-7, Hannegan teaches the invention substantially as claimed as described above, and a returns pump 270 with a motor 270m being controlled by a programmable logic controller (PLC) 25 and a variable speed drive (VSD) (¶120:10-16), and a control circuit 284c, a PLC for a high pressure unit (HPU) (¶134:15), and a mud tank (drilling fluid reservoir/pit/tank 31).
Hannegan does not teach the central package, the mud pump, and the cement pump each include a programmable logic controller configured to execute one or more commands independent of a centralized control system, and wherein the programmable logic controller of each of the central package, the mud pump, and the cement pump is configured to implement 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the central package, the mud pump, and the cement pump as taught by Hannegan to each have its own dedicated PLC since it has been held that a mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Also, examiner takes OFFICIAL NOTICE that it is well known in the art that a PLC can operate independently from a control circuit or with a control circuit or quasi-autonomously in order to provide a means for controlling mechanical equipment. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan to have the PLCs and control circuit operate together or independently as is known in the art for the purpose of providing operational control of rig equipment.

Regarding claim 10, Hannegan teaches the invention substantially as claimed as described above, and a manifold trunk (¶25:1-3; ¶36:11:13 "manifold trunk") coupled on one end to the cement pump, and on an opposite end to the central package, the trunk line comprising a high-pressure cement line.
Hannegan does not teach the trunk line coupled on one end to the mud pump, the trunk line comprising a high-pressure mud line, a mud return line, a cement return line, and at least one high-power electrical line.
However, examiner takes OFFICIAL NOTICE that it is well known in the art to assemble and route hydraulic lines and electrical lines together throughout a rig in order to efficiently use rig space. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the manifold trunk as taught by Hannegan to include as 

Regarding claim 13, Hannegan teaches the invention substantially as claimed as described above, and a cement tank coupled with the cement pump, wherein the cement tank comprises a first premixed cement (cement recirculating mixer 36; ¶100: cement slurry 130c).
Hannegan does not teach a second premixed cement for use in a second cementing operation, wherein the first and second premixed cements have different compositions.
However, examiner takes OFFICIAL NOTICE that it is well known in the art to pump a lead cement slurry composition with a lighter density and a tail cement slurry composition with a heavier density for some primary casing cement jobs. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cement tank as taught by Hannegan to include a second premixed cement as is known in the art for the purpose of performing a cement job that requires multiple and different cement slurry compositions as is known in the art.

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) in view of Wessel US20140003963 and in view of Buckey et al. US20140063876.
Regarding claims 8-9, Hannegan teaches the invention substantially as claimed as described above, and a variable speed/frequency drive (¶120:14-16 "variable speed drive").
Hannegan does not teach the central package, the mud pump, and the cement pump are coupled to separate variable frequency drives (VFD) and separate electric circuit breakers, and each of the VFDs is coupled to the respective electric circuit breaker of the respective one of the central package, the mud pump, and the cement pump.

Buckey teaches, in Figure 1, a VFD connected to a first circuit breaker 16 in order to provide a trip response to an overcurrent fault to stop flow of current to VFD 12 and motor 20.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan to have the central package and pumps be coupled to separate VFDs and separate circuit breakers and the VFDs coupled to their respective circuit breakers as taught by Wessel and Buckey for the purpose of providing power management and protecting the equipment from overcurrent faults.

Regarding independent claim 19, Hannegan discloses, in Figure 7A, a rig system, comprising: a movable central package (drilling rig 1r) comprising one or more devices (Fig. 1; top drive 12)  to drill a well using a drill pipe (drill pipe 57p); a mud pump (mud pump 30m) coupled with the movable central package and configured to pump mud thereto, wherein the mud pump is configured to pump the mud in a first mode (mud pump supply line is connected to drilling fluid reservoir/pit/tank 31), and wherein the mud pump is configured to pump cement to the central package in a second mode (mud pump supply line is connected to cement recirculating mixer 36); a cement pump (cement pump 30c) coupled with the movable central package, wherein the cement pump is operable in a first mode (cement pump supply line is connected to cement recirculating mixer 36; ¶100: cement slurry 130c) in which the cement pump pumps cement to the well, and a second mode (Hannegan ¶38:10-11 clearly discloses that the displacement fluid pumped by the cement pump 30c is drilling fluid and drilling fluid is necessarily equivalent to drilling mud; cement pump supply line is connected to drilling fluid reservoir/pit/tank 31; ¶101: displacement fluid 130d; “Displacement (aka chase) fluid 130d may be pumped from the mud pit 31 into the upper manifold valve 9u by the cement pump 30c, 
Hannegan does not teach a plurality of variable frequency drives (VFDs ), wherein individual VFDs are separately coupled to the central package, the mud pump, and the cement pump; and a plurality of controllers, wherein individual controllers of the plurality of controllers are separately coupled to the central package, the mud pump, and the cement pump, to provide quasi-independent control thereof.
Wessel teaches, in Figure 1, each pump 2 is individually driven by a dedicated variable speed drive (VSD) electric motor 5 with a corresponding dedicated VSD 6, and circuit breakers (¶41:7 circuit breakers for power management).
Buckey teaches, in Figure 1, a VFD connected to a first circuit breaker 16 in order to provide a trip response to an overcurrent fault to stop flow of current to VFD 12 and motor 20.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan to have the central package and pumps be coupled to separate VFDs and separate circuit breakers and the VFDs coupled to their respective circuit breakers as taught by Wessel and Buckey for the purpose of providing power management and protecting the equipment from overcurrent faults

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) in view of Kotrla et al. US20130118755.
Regarding claims 11-12, Hannegan teaches the invention substantially as claimed as described above, and a variable frequency drive for a pump (¶120:14-16 "variable speed drive").
 Hannegan does not teach the central package comprises a first panel, the rig system further comprising a second panel located proximal to the cement pump, the first panel being configured to control the cement pump when the cement pump is in the second mode, and the second panel being configured to control the cement pump at least when the cement pump is in the first mode, and the first and second panels are configured to communicate with the variable frequency drive of the cement pump to adjust a speed thereof, and wherein the first and second panels are configured to avoid sending inconsistent commands to the variable frequency drive.
Kotrla teaches mobile operator control stations/panels 172 disposed at different locations and control units 151 that can control the same set of equipment and avoid sending inconsistent commands to the equipment (Kotrla; ¶47:1-14 in its entirety).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan to have multiple control panels that avoid sending inconsistent commands as taught by Kotrla for the purpose of providing user-control of the rig equipment.
While Hannegan as modified does not specifically teach the positioning of the panels and using the panels to control the cement pump and the VFD and having one panel associated with the first mode and the other panel associated with the second mode, it is well known in the art to use separate control panels for operating equipment for different modes and to position the panels at user-accessible locations. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan as modified to use multiple panels to control the VFD and the cement .

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) in view of Webster US2541625.
Regarding independent claim 14, Hannegan discloses, in Figure 7A, a method for drilling a well using a movable rig (offshore drilling system 201), comprising: 
pumping a mud into a wellbore using at least one mud pump while drilling the wellbore (¶33:1-10 "drilling mode"); 
pumping the mud into the wellbore using at least one cement pump in a first mode (Hannegan ¶38:10-11 clearly discloses that the displacement fluid pumped by the cement pump 30c is drilling fluid and drilling fluid is necessarily equivalent to drilling mud;); and 
pumping cement into the wellbore using the at least one cement pump in a second mode (¶37:10-12), and the cement pump is configured to pump mud to the well (Hannegan ¶38:10-11 clearly discloses that the displacement fluid pumped by the cement pump 30c is drilling fluid and drilling fluid is necessarily equivalent to drilling mud; cement pump supply line is connected to drilling fluid reservoir/pit/tank 31; ¶101: displacement fluid 130d; “Displacement (aka chase) fluid 130d may be pumped from the mud pit 31 into the upper manifold valve 9u by the cement pump 30c, thereby propelling the top wiper 130u into the casing bore” and “The displacement fluid 130d may be drilling fluid” (Hannegan; ¶38:4-11 and ¶39:1-2).).
Hannegan does not teach simultaneously pumping mud into the wellbore with the cement pump while simultaneously drilling the wellbore and while simultaneously pumping mud into the wellbore using the at least one mud pump.
Webster teaches, during drilling operations, operating drilling mud pumps simultaneously (Webster; col. 1:14-17) for the purpose of providing sufficient cooling of a drill bit and for 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to use both the cement pump 30c and the mud pump as taught by Hannegan to simultaneously pump mud using both pumps into the wellbore while drilling as taught by Webster for the purpose of providing sufficient cooling of a drill bit and for providing sufficient flow rate to displace cuttings in the annulus as warranted by drilling conditions. Furthermore, it would have been within the ability to one having ordinary skill in the art at the effective filing date of the invention to know how to integrate an additional pump and associated piping (i.e. “plumbing”, hydraulic circuits) to be able to simultaneously pump mud using multiple pumps; examiner considers this well-known “plumbing” method/circuit/network ability as being consistent with (or falls under the category of) 14983332 instant application’s [0018] comment that “well-known methods, procedures, components, circuits, and networks have not been described in detail”.

Regarding claim 17, modified Hannegan teaches the invention substantially as claimed as described above, and connecting a central package (Hannegan; drilling rig 1r) to the at least one mud pump and to the at least one cement pump using a trunk line (Hannegan; ¶25:1-3; ¶36:11:13 "manifold trunk"), wherein the central package is movable with respect to the at least one mud pump and the at least one cement pump (the pumps can be uninstalled/removed/moved from the rig).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) in view of Webster US2541625 as applied to claim 14 above, and further in view of Kotrla et al. US20130118755.

Modified Hannegan does not teach controlling the at least one cement pump in the first mode using a first panel positioned on the central package, controlling the at least one cement pump in the second mode using a second panel positioned proximal to the at least one cement pump, wherein the movable rig is movable with respect to the second panel.
Kotrla teaches mobile operator control stations/panels 172 disposed at different locations in which a first panel is on first vessel 20 and a second panel is on a second "vessel 25 that is separate and spaced apart from vessel 20" (Kotrla; ¶47:4-7), and the second panel is movable relative to the first vessel 20.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by modified Hannegan to have multiple control panels as taught by Kotrla for the purpose of providing user-control of the rig equipment.
While modified Hannegan as modified does not specifically teach the positioning of the panels, it is within the capability of one having ordinary skill in the art at the effective filing date of the invention to select a suitable location since rig space is limited and there is a finite set of solutions to select from with predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) in view of Webster US2541625 as applied to claim 17 above, and further in view of Wessel US20140003963 and Buckey et al. US20140063876.
Regarding claim 18, modified Hannegan teaches the invention substantially as claimed as described above, and using a first controller (Hannegan; programmable logic controller (PLC) 25; a control circuit 284c) and a first variable frequency drive (Hannegan; variable speed drive 
Hannegan does not teach independently controlling an operation of the central package, independently controlling an operation of the at least one cement pump using a second controller and a second variable frequency drive, the second controller and the second variable frequency drive being coupled to the at least one cement pump, independently controlling an operation of the at least one mud pump using a third controller and a third variable frequency drive, the third controller and the third variable frequency drive being coupled to the at least one mud pump.
Wessel teaches, in Figure 1, each pump 2 is individually driven by a dedicated variable speed drive (VSD) electric motor 5 with a corresponding dedicated VSD 6, and circuit breakers (¶41:7 circuit breakers for power management).
Buckey teaches, in Figure 1, a VFD connected to a first circuit breaker 16 in order to provide a trip response to an overcurrent fault to stop flow of current to VFD 12 and motor 20.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by modified Hannegan to have the central package and pumps be coupled to separate VFDs and separate circuit breakers and the VFDs coupled to their respective circuit breakers as taught by Wessel and Buckey for the purpose of providing power management and protecting the equipment from overcurrent faults.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. US20130118752 (cited in IDS) in view of Wessel US20140003963 and in view of Buckey et al. US20140063876 as applied to claim 19 above, and further in view of Kotrla et al. US20130118755.
Regarding claim 20, Hannegan teaches the invention substantially as claimed as described above, but does not teach a first panel coupled to the central package and being 
Kotrla teaches mobile operator control stations/panels 172 disposed at different locations in which a first panel is on first vessel 20 and a second panel is on a second "vessel 25 that is separate and spaced apart from vessel 20" (Kotrla; ¶47:4-7), and the second panel is movable relative to the first vessel 20.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rig system as taught by Hannegan to have multiple control panels as taught by Kotrla for the purpose of providing user-control of the rig equipment.
Hannegan as modified teaches the panels being movable relative to the central package (the panels can be uninstalled/removed from the rig).

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US20180202247 (cited in the conclusion of the 11/29/18 office action) in view of Webster US2541625.
Regarding independent claims 1 and 14, Johnson discloses, in Figure 1, A method for drilling a well using a movable rig system (drilling system 10), comprising: a movable central package (rig 20; [0033] movable to land, offshore, or ship) comprising one or more devices (top drive 24) to drill a well using a drill pipe (drill string 32); a mud/cement pump (mud/cement pump 48; [0038] pump 48 is configured to pump drilling fluid 46 including drilling mud, cement slurry) coupled with the movable central package and configured to pump mud (configured to pump either mud or cement in a first mode or a second mode) thereto. Johnston, at lines 3-10 of [0038], clearly describes drilling with bit 52 and two modes of pumping mud or pumping cement slurry through the drill string and through bit 52.
Johnson does not teach a second pump.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the pumping configuration as taught by Johnson to have a plurality of mud/cement pumps as taught by Webster for the purpose of circulating mud, for providing sufficient cooling of a drill bit, and for providing sufficient flow rate to displace cuttings in the annulus as warranted by drilling conditions. Furthermore, it would have been within the ability to one having ordinary skill in the art at the effective filing date of the invention to know how to integrate an additional pump and associated piping (i.e. “plumbing”, hydraulic circuits) so that an operator can simultaneously pump mud using multiple pumps; examiner considers this well-known “plumbing” method/circuit/network ability as being consistent with (or falls under the category of) 14983332 instant application’s [0018] comment that “well-known methods, procedures, components, circuits, and networks have not been described in detail”.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pessin et al. US20070295509 (cited in IDS) in view of Hannegan et al. US20130118752 (cited in IDS).
Regarding independent claim 1, Pessin discloses, in Figure 5,
A rig system (assembly of drilling rig 101 and riser 182), comprising:
a movable central package (assembly of drilling tower 110 and platform 175; tower 110 and platform 175 are moved to and from the offshore wellsite location) comprising one or more devices to drill a well using a drill pipe ([0005] drill bit, drilling pipe; Fig. 6 method flowchart step 660 with drilling borehole; [0019] drilling application; while not shown in Fig. 5, Fig. 3 shows drilling pipe 325 with a bit 350);
a mud pump (mud pump 154) coupled with the movable central package and configured to pump mud thereto; and

Pessin does not specifically teach a second mode in which the cement pump pumps mud to the well.
Hannegan teaches, in Figures 1 and 7A, first pumping cement with cement pump 30c, and then pumping a displacement fluid 130d such as mud from drilling fluid reservoir pit/tank 31 using the same cement pump 30c for the purpose of purging lines/piping/conduits such as a pump discharge line (Hannegan; [0101] “conduit has been purged”; [0030] pit/tank 31; [0033] “forming a mud”). Thus, Hannegan teaches using a cement pump 30c in two modes: pumping cement (first mode), and pumping mud (second mode) in a manner that minimizes fluid contamination because of isolation valves that separate/isolate the cement suction line and the mud suction line leading to cement pump 30c as well as by purging the lines (as well as the cement pump itself) clean of cement by displacing the cement with mud in a pump discharge line which results in pumping cement and some mud into the well. Hannegan also teaches using the cement pump 30c to circulate conditioner fluid 130w (Hannegan; [0100] use cement pump 30c to pump conditioner 130w; examiner interprets the fluid 130w to be conditioned mud since it originates from mud pit/tank 31) for the purpose of removing cuttings to ensure a clean hole with conditioned mud remaining in the wellbore just prior to performing a cementing job.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cement pumping configuration as taught by Pessin to have a pump/line configuration and second mode of pumping mud using the cement pump as taught by Hannegan for the purpose of conditioning a well prior to a cement job as well as purging/flushing/cleaning a pump discharge line so that cement does not set/cure within the cement pump after cement has been pumped in a manner that minimizes fluid contamination because of suction line isolation valves leading to the cement pump. Furthermore, it would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Capps et al. US20150308208 teaches how “A fluid system 40 includes a cement pump 42, a mud pump 44, and other components typically used on a rig for drilling, cementing, and production operations.” (Capps; [0046]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/25/21